     Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

WEALTH STREET CAPITAL, LLC,                        §
                                                   §     Civil Action No..:
                       Plaintiff,                  §
                                                   §     Division:
V.                                                 §
                                                   §     Judge:
CERTAIN UNDERWRITERS AT                            §
LLOYD’S, LONDON,                                   §     Magistrate Judge:
                                                   §
                       Defendant.                  §

                                           COMPLAINT

        NOW INTO COURT, comes Plaintiff, Wealth Street Capital, LLC (“Wealth Street”),

appearing herein through undersigned counsel, who files this Complaint against Defendant,

Certain Underwriters at Lloyd’s, London (“Insurer”) on the grounds set forth below:

                                              PARTIES

                                                  1.

        Wealth Street Capital, LLC is a limited liability company whose members are all domiciled

in Texas, and at all times relevant was the owner of properties located in this judicial district at the

following municipal addresses: Building 1—200 Bower Drive, Bridge City, TX 7761, Building

2—200 Bower Drive, Bridge City, TX 77611, Building 3—200 Bower Drive, Bridge City, TX

77611, Building 4—200 Bower Drive, Bridge City, TX 77611, Building 5—200 Bower Drive,

Bridge City, TX 77611, and Building 6—200 Bower Drive, Bridge City, TX 77611 (the

“Properties”).

                                                  2.

        Insurer is a surplus lines carrier not licensed to transact insurance in the State of Texas.

Insurer is a citizen of the United Kingdom and its principal place of business is the United


                                                   1
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 2 of 9 PageID #: 2



Kingdom. Insurer may be served with personal service by a process server, by serving its Attorney

for Service, Mendes and Mount located at 750 Seventh Avenue, New York, New York 10019.

                                  JURISDICTION AND VENUE

                                                   3.

        This action arises out of Insurer’s denial of Wealth Street’s complete flood insurance claim

made under policy number 0895/REO702 (the “Policy”).

                                                   4.

        This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1332 due to the

complete diversity of the parties, and that the amount in controversy exceeds the jurisdictional

threshold of $75,000.00, exclusive of interest and cost.

                                                   5.

        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part of

the events giving rise to the claim occurred in this judicial district.

                                   FACTUAL BACKGROUND

                                                   6.

        In late-August 2017, long-duration flooding (the “Flood”) devastated large segments of

Texas, including causing physical damages to Wealth Street’s Properties located at the following

municipal addresses: Building 1—200 Bower Drive, Bridge City, TX 7761, Building 2—200

Bower Drive, Bridge City, TX 77611, Building 3—200 Bower Drive, Bridge City, TX 77611,

Building 4—200 Bower Drive, Bridge City, TX 77611, Building 5—200 Bower Drive, Bridge

City, TX 77611, and Building 6—200 Bower Drive, Bridge City, TX 77611.




                                                   2
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 3 of 9 PageID #: 3



                                                7.

       Wealth Street maintained a flood insurance policy issued by Insurer on the Properties.

Wealth Street paid all premiums when due and the Policy issued by Insurer was in full force and

effect at the time of the Flood.

                                                8.

       On the date of the loss, the Flood damaged Wealth Street’s Properties and personal property

located therein. Complying with its insurance policy provisions, Wealth Street timely reported

these losses to Insurer.

                                                9.

       Insurer hired and sent an adjuster to Wealth Street’s Properties, and that adjuster, together

with Insurer’s approval, prepared damage estimates that failed to comply with the provisions of

the Policy, Insurer’s general company claims handling standards, procedures, and claims manuals.

                                                10.

       Ultimately, Wealth Street realized that numerous covered items had been omitted or

underpaid by Insurer.

                                                11.

       Because Insurer’s payments failed to adequately compensate Wealth Street for all covered

losses, Wealth Street retained independent experts to evaluate the extent of the flood loss caused

by and from flood.

                                                12.

       The independent experts found conclusive evidence that the Flood critically damaged

Wealth Street’s covered Properties in an amount and scope far greater than was found by Insurer’s

adjuster.




                                                 3
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 4 of 9 PageID #: 4



                                                  13.

          These covered damages were thoroughly documented and the supporting documentation,

including a room-by-room, line-by-line unit cost damage estimate, was submitted to Insurer for

review.

                                                  14.

          Despite receipt of documentation evidencing Insurer’s substantial underpayment, Insurer

chooses to unfairly and improperly persist in denying these claims, which are due under the Policy.

                                                  15.

          Wealth Street complied with all conditions precedent prior to the filing of this lawsuit.

                                       CAUSES OF ACTION

                                                  16.

          Insurer’s conduct gives rise to the following causes of action:

          a.     Breach of Contract

                                                  17.

          Wealth Street repeats, reiterates, and re-alleges each and every allegation set forth in the

paragraphs above as if fully set forth herein.

                                                  18.

          Wealth Street and Insurer entered into an insurance contract when Wealth Street purchased

and Insurer issued the Policy.

                                                  19.

          The Policy, at all times relevant and material to this case, provided flood insurance

coverage to Wealth Street for, among other things, physical damage to the Properties by and from

flood.




                                                   4
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 5 of 9 PageID #: 5



                                                 20.

       Wealth Street fully performed under the contract by paying all premiums when due,

satisfying all Policy requirements, and cooperating with Insurer during the flood insurance claim

at issue in this lawsuit. Wealth Street complied with all conditions precedent to recovery by paying

all Policy premiums when due, timely notifying Insurer of the covered loss, and by providing

satisfactory proof of loss.

                                                 21.

       This is an action for damages as a result of Insurer’s breach of the Policy.

                                                 22.

       Insurer materially breached the insurance contract when it wrongly failed to pay Wealth

Street the remaining amount due for damages directly caused to the Properties by or from Flood.

Insurer also breached the insurance contract by failing to perform the obligations it owed under

the Policy.

                                                 23.

       By its various breaches of contract, including its failure to pay Wealth Street for its covered

losses, Insurer is liable to and owes Wealth Street for the actual damages sustained as a foreseeable

and direct result of the breach, and all costs associated with repairing and/or replacing the covered

property in accordance with the Policy, together with interest and all other damages Wealth Street

may prove as allowed by law, including any and all extra-contractual damages allowed by law.

       b.      Violations of the Texas Insurance Code

                                                 24.

       Wealth Street repeats, reiterates, and re-alleges each and every allegation set forth in the

paragraphs above as if fully set forth herein.




                                                 5
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 6 of 9 PageID #: 6



                                                   25.

       Tex. Ins. Code § 541 prohibits Insurer from engaging in unfair settlement practices with

respect to a claim by an insured or beneficiary.

                                                   26.

       Insurer knowingly violated Tex. Ins. Code § 541.060 by:

       (a) misrepresenting the extent of flood damage covered under the Policy;

       (b) failing to attempt in to effectuate a prompt, fair, and equitable settlement of Wealth

       Street’s claim;

       (c) failing to promptly provide Wealth Street with a reasonable explanation of the basis in

       the policy for Insurer’s denial of a claim or offer of a compromise settlement of a claim;

       and

       (d) failing within a reasonable time to affirm or deny coverage of a claim to a policyholder.

                                                   27.

       Insurer knowingly violated Tex. Ins. Code § 541.152 by:

       (a) making a statement in a manner that would mislead a reasonably prudent person to a

       false conclusion of a material fact.

       (b) misrepresenting the true value of the covered loss.

                                                   28.

       Because Insurer knowingly violated the foregoing provisions of the Texas Insurance Code,

Wealth Street sustained actual damages in excess of Policy limits, and are entitled to exemplary

and/or treble damages under Tex. Ins. Code § 541.152.




                                                   6
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 7 of 9 PageID #: 7



       c.      Violations of the Texas Deceptive Trade Practices Act

                                                 29.

       Wealth Street repeats, reiterates, and re-alleges each and every allegation set forth in the

paragraphs above as if fully set forth herein.

                                                 30.

       Tex. Bus. & Com. Code § 17.50(a)(3) prohibits Insurer from making false, misleading, or

deceptive acts which are an unconscionable action or course of action.

                                                 31.

        Insurer (i) accepted insurance premiums, but refused without a reasonable basis to pay

benefits due and owing, (ii) engaged in an unconscionable action or course of action prohibited by

the Tex. Bus. & Com. Code § 17.50(a)(3) by Insurer taking advantage of the insured’s lack of

knowledge, ability, experience, and capacity to a grossly unfair degree, (iii) resulting in a gross

disparity between the consideration paid in the transaction and the value received.

                                                 32.

       As a result of Insurer’s violations of the Texas Deceptive Trade Practices Act, Wealth

Street is entitled to the full extent of exemplary and/or treble damages under Tex. Bus. & Com.

Code § 17.50(d).

       d.      Breach of Duty of Good Faith and Fair Dealing

                                                 33.

       Wealth Street repeats, reiterates, and re-alleges each and every allegation set forth in the

paragraphs above as if fully set forth herein.

                                                 34.

       Insurer owes Wealth Street a duty of good faith and fair dealing.




                                                 7
   Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 8 of 9 PageID #: 8



                                                 35.

       Insurer breached its duty of good faith and fair dealing by committing the acts described

above as violations of the Texas Insurance Code and Texas Deceptive Trade Practices Act.

                                                 36.

       Because of Insurer’s breach, Wealth Street is entitled to recovery for any and all actual

damages sustained as a foreseeable and direct result of the breach, and all costs associated with

repairing and/or replacing the covered property in accordance with the Policy, together with

interest and all other damages Wealth Street may prove as allowed by law, including any and all

extra-contractual damages allowed by law.

                                      ATTORNEY’S FEES

                                                 37.

       Wealth Street repeats, reiterates, and re-alleges each and every allegation set forth in the

paragraphs above as if fully set forth herein.

                                                 38.

       Wealth Street is entitled to reasonable attorney’s fees in this case pursuant to Tex. Civ.

Prac. & Rem. Code §§ 38.001–38.003, Tex. Bus. & Com. Code § 17.50(d), and/or Tex. Ins. Code

§§ 541.152, 542.060.

                                     PRAYER FOR RELIEF

                                                 39.

       WHEREFORE, Wealth Street respectfully requests that this Court enter judgment in

Wealth Street’s favor for all such amounts proved at trial, for expenses, for pre-judgment and post-

judgment interest as provided by law, and for all other relief this Court may deem just and proper.




                                                 8
Case 1:19-cv-00374-MJT Document 1 Filed 08/26/19 Page 9 of 9 PageID #: 9




                                 Respectfully submitted,

                                 PANDIT LAW FIRM, L.L.C.

                                 BY: /s/ Phillip N. Sanov
                                 PHILLIP N. SANOV, Tx. Bar No. 17635950
                                 Attorney-in-charge
                                 RAJAN PANDIT,            La. Bar No. 32215
                                                          Fed. ID 1070660
                                 JOHN D. CARTER,          La. Bar No. 24334
                                                          Fed. ID 1058771
                                 HENRY J. ROTH,           La. Bar No. 37526
                                                          Fed. ID 3364439
                                 JESSIE B. CALLAHAN, La. Bar No. 38153
                                                           Fed. ID 3381369

                                 One Galleria Tower
                                 2700 Post Oak Blvd., 21st Floor
                                 Houston, TX 77056
                                 Telephone: (800) 615-3046
                                 Facsimile: (504) 313-3820
                                 Email: psanov@panditlaw.com
                                 COUNSEL FOR PLAINTIFF




                                    9
